Donald L. Corbin, Judge. On May 8, 1978, appellant, Terry Neely, entered a plea of guilty to two counts of burglary, class B felonies, and two counts of theft of property, class C felonies. He received a sentence of twenty years on each burglary count with fifteen years of each twenty-year sentence suspended on good behavior. He received a sentence of five years on each of the theft of property counts. Each of the sentences was to run concurrently with credit for time served while awaiting trial dating from March 3, 1978. The prosecuting attorney filed a petition to revoke these suspended sentences and a hearing was held on March 22, 1982. An order was entered by the trial court revoking the sentences on March 24 and appellant was ordered to be delivered to the Arkansas Department of Corrections to remain for the balance of the fifteen years previously suspended less the time between the date appellant was paroled and the date the revocation of sentences occurred. For reversal, appellant contends the trial court erred in revoking his suspended sentence on the basis that the state had failed to produce any proof that appellant had any knowledge of the conditions of suspension or probation. He argues that since Ark. Stat. Ann. § 41-1203 (4) (Repl. 1977) requires a court to provide a defendant with a written statement explicitly setting forth the conditions under which he is being released, the admitted failure to do so in this.instance mandates reversal. The state conceded that appellant was orally told at the revocation hearing that the suspended portions of his sentence were being suspended “during his good behavior.” Appellant further contends that Ross v. State, 268 Ark. 189, 594 S.W.2d 852 (1980) is controlling. There the Arkansas Supreme Court stated the following: Moreover, our holding in Gerard, supra, preceded the adoption by the General Assembly of a requirement of written conditions in connection with suspended sentences. In light of this current legislative expression, all conditions for a suspended sentence, including any requirement of good behavior, must be in writing if the suspended sentence is to be revocable. Therefore, courts have no power to imply and subsequently revoke conditions which were not expressly communicated in writing to a defendant as a condition of his suspended sentence. This result not only comports with any due process requirements owed to a defendant upon the imposition of a suspended sentence but may serve to deter criminal conduct which a defendant might otherwise commit but for a full appreciation of the extent of his jeopardy. The State contends that good behavior is an implied condition of every suspension and need not be expressed in writing since a person should be presumed to know that his suspended sentence is contingent upon his refraining from criminal conduct. We understand and are sympathetic with appellee’s argument, but we have no choice but to agree with appellant and follow precedent. Any change in the interpretation or construction of Ark. Stat. Ann. §41-1203 (4) (Repl. 1977) must come from legislative action or from the Arkansas Supreme Court. We recognize the value of having written conditions to avoid misunderstandings by the probationers; however, we have great difficulty in reaching the conclusion that a probationer could misunderstand that a suspended sentence on good behavior requires that he not commit a felony (in the instant case, burglary and theft of property offenses). We reverse. Mayfield, C.J., and Cracraft, J., concur. Cooper, J., joins in Judge Cracraft’s concurrence. Glaze, J., dissents.